By the Court. Claimant, at the time of the injury, was working on a metal pattern and in so doing got a particle of aluminum dust in his right eye. His occupation was that of mechanician, and if the machinery used in said department is power driven or subject to the regulations contemplated by Sub-section 8 of Section 3 of the Workmen’s Compensation Act, then the general duties incident to such work would be within the scope of the Act. Under the facts submitted and the foregoing assumption, and for the sole purpose of arriving at a conclusion for the guidance and action of the officials of the University of Illinois, the Court of Claims is of the opinion that the Workmen’s Compensation Act should be held applicable to the above named employee with reference to said injury. An award is recommended under, the provisions of Sub-section 8 of Section 3 of the Act.